516 So.2d 725 (1987)
Owen Kenneth BARNHILL
v.
Brenda Matthews BARNHILL (Reed).
Civ. 5828.
Court of Civil Appeals of Alabama.
November 4, 1987.
J. Myron Smith, Prattville, for appellant.
Clifford W. Cleveland and Louis C. Colley, Prattville, for appellee.
HOLMES, Judge.
This is a child custody modification case.
The father sought to modify a prior decree of divorce awarding custody to the mother. After an ore tenus hearing, the trial court refused to modify the custody decree.
The father appeals and we affirm.
Rule 28, Alabama Rules of Appellate Procedure, in pertinent part provides as follows:
"(a) Brief of the Appellant. The brief of the appellant shall contain under appropriate headings and in the order here indicated:
"....
"(5) An argument (The argument may be preceded by a summary. The argument shall contain the contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes and parts of the record relied on)."
The father in his original brief to this court has failed to substantially comply with the above rule. In fact, he does not cite to this court any citations of authority to support his contentions of error committed by the trial court.
In view of the above, this court has no alternative but to affirm. See Melton v. Jackson, 284 Ala. 253, 224 So.2d 611 (1969);
*726 2A Ala. Digest, Appeal & Error, Key No. 758.1 (1982).
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.